Citation Nr: 1224963	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-10 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right ankle fracture.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a right ankle fracture.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1970 to May 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Board remanded the Veteran's appeal in January 2012.  The Board is satisfied that there has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  In a September 1982 decision, the Board denied a claim of entitlement to service connection for residuals of a right ankle fracture.  

2.  The evidence associated with the claims file subsequent to the September 1982 Board decision, by itself, or in conjunction with the previously considered evidence, does not relate to an unestablished fact necessary to substantiate the claim of service connection for residuals of a right ankle fracture or raise a reasonable possibility of substantiating the claim. 

3.  A right shoulder disability, to include arthralgia and degenerative joint disease, was not manifested during service or within one year of separation and is not shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The September 1982 Board decision which denied the Veteran's claim of entitlement to service connection for a residuals of a right ankle fracture is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7104(b), 7105 (West 2002).

2.  The evidence received subsequent to the September 1982 Board decision is not new and material and the requirements to reopen the claim of service connection for residuals of a right ankle fracture have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

With respect to the application to reopen, the RO provided the Veteran with notice by letters dated in July 2005 and July 2010 and the claim was readjudicated in a March 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  The notice letters cite the January 1981 rating decision which was ultimately appealed to the Board in September 1982 as the last final denial.  Although the incorrect decision was referenced, the Board finds that adequate notice has been provided, as the Veteran was informed about what evidence is necessary to substantiate the elements required to establish service connection that were found insufficient in the previous denial in September 1982, identical to the evidence lacking in the January 1981 rating decision.  

Regarding the claim of entitlement to service connection for a right shoulder injury on a direct basis, the RO provided the Veteran with compliant notice by letters dated in May 2005, March 2006, and July 2010 and the claim was readjudicated in a March 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.  

Although the Veteran received inadequate notice with respect to his claim for service connection on a secondary basis, the record reflects that the purpose of the notice was not frustrated.  

The Veteran has been  represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran and his representative have demonstrated that they are aware of the pertinent laws and regulations regarding secondary service connection and have been given the opportunity to review the evidence of record and submit arguments in support of the Veteran's claim.  See October 2011 informal hearing presentation.    

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his secondary service connection claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, VA outpatient treatment records, private outpatient treatment records, multiple statements from the Veteran and his representative, and assisted the Veteran in obtaining evidence.  

The Veteran has not been given a VA examination in connection with his claim to reopen service connection for the right ankle; however, the duty to provide a medical examination or obtain a medical opinion applies to a claim to reopen only if new and material evidence is presented.  38 C.F.R. § 3.159(c)(4).  Likewise, the Veteran was not provided a VA examination in connection with his claim of entitlement to service connection for a right shoulder disability, as there is no indication of an event or injury in service, service connection has not been established for a right ankle disability and no indication that a right shoulder disability may be associated with an event, injury, or disease occurred in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

New and Material

The Veteran is claiming service connection for residuals of a right ankle fracture which reportedly occurred during service.  Service connection for a right ankle fracture was denied in a January 1981 rating decision and the Veteran appealed that decision to the Board.  In a September 1982 decision, the Board upheld the January 1981 rating decision.  This decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In May 2005, the Veteran submitted a statement requesting that the claim be reopened.  The RO accepted that statement as a claim to reopen and such request was denied in the September 2005 rating action on appeal.   

Based on the procedural history outlined above, the issue for consideration is whether new and material evidence has been received to reopen the claim.  

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.   

The Veteran's claim of service connection for residuals of a right ankle fracture was denied in September 1982.  The evidence associated with the claims file at the time of the September 1982 Board decision included service treatment records; a statement from a private physician dated in June 1980; private treatment records dated in July 1980, December 1971, January 1973, and February 1976; statements from the Veteran's wife and mother, and statements from the Veteran.  Although there was a current disability, the claim was denied because the Veteran's service treatment records were negative for a diagnosis during service; the post-service outpatient records did not demonstrate a diagnosis within the one year presumptive period following discharge from active duty; and the evidence did not demonstrate a causal relationship between the disability and the Veteran's service.  

Evidence added to the record since the time of the last final denial in September 1982 includes private treatment records dated in October 1980; VA outpatient treatment records dated from June 1992 through September 1992, September 1998 through October 1998, and from May 2004 through February 2007; and multiple statements from the Veteran dated from June 2005 through June 2010.  

The aforementioned VA outpatient and private treatment records are new in that they were not previously seen.  The records are not, however, material because they do not tend to establish a previously unestablished fact, namely the lack of competent and probative evidence that the Veteran's current right ankle disorder had its onset in service or within a year of discharge from service, or is causally related to service.  The records do not raise the reasonable possibility of substantiating the claims, nor do they raise the possibility of further development which might tend to substantiate the claims.  

The record also includes the Veteran's histories and statements indicating that he fell into a hole at night during basic training while in service, and broke or fractured his right ankle, which required treatment in a hospital for a few days following the injury.  The Veteran's statements are not new as they are cumulative of previously considered statements reflecting histories of the in-service right ankle injury which reportedly resulted in the current right ankle disability.  

The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  See, Shade, supra.  Thus, the Board finds that new and material evidence has not been submitted, and the application to reopen is denied.  

Service Connection Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496.

Additionally, service connection for certain diseases, including arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  To establish entitlement to service connection on a secondary basis, there must be competent medical evidence of record establishing that a current disability is proximately due to or the result of a service-connected disability.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA amended its regulation pertaining to secondary service connection during the pendency of this appeal, effective from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  To whatever extent the revised regulation may be more restrictive than the previous one, the Board will afford the Veteran review under both the old and new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Right Shoulder 

The Veteran contends that his current right shoulder arthritis disorder had its onset during active service while participating in advance individual training.  In his May 2005 claim for service connection for the right shoulder and right ankle, the Veteran stated the injuries occurred in service when he fell in a foxhole "fractured the right ankle.  I got arthritis in the right shoulder as a result of the ankle injury."  His representative argued that the Veteran "developed arthritis of the right shoulder due to the right ankle fracture."  Although it is unclear whether the Veteran contends the right shoulder and ankle were injured at the same time or if the right shoulder arthritis is caused or aggravated by the claimed right ankle disability, the Board will consider the claim to include secondary service connection. 

Service treatment records, including the December 1970 induction physical examination report and the April 1973 separation physical examination report, were negative for complaints, treatment or a diagnosis of a right shoulder condition, to include arthritis.

Post-service VA outpatient treatment records dated from September 1998 through June 2010 demonstrate the Veteran sought treatment for right shoulder pain.  Records include diagnoses of arthralgia and degenerative joint disease of the right shoulder.  

The preponderance of the evidence is against the claim for service connection on a direct basis.  The Veteran has current diagnoses of arthralgia and degenerative joint disease of the right shoulder; however, service treatment records were negative for complaints, treatment, or a diagnosis of a right shoulder disorder, to include arthralgia or degenerative joint disease.  The first post-service medical evidence of a right shoulder condition, namely, degenerative joint disease was not until October 1998, more than 25 years after separation from service.  Therefore, there is no evidence showing a chronic condition in service, nor is there evidence of any right shoulder arthritis disability within one year following separation from service.  Moreover, there is no medical evidence of record addressing the etiology of the Veteran's current right shoulder diagnoses.  

To the extent that the Veteran has linked his current right shoulder condition to service, his assertion is in marked contrast with the February 1973 Report of Medical History at which time he denied all such disorders, to include a painful shoulder condition.  Any contention of continuous symptoms since service, therefore, would not be credible because it would conflict with the earlier statement from the time of separation from service.  

Moreover, regarding the Veteran's claim of service connection as directly related to his service, the Veteran is not competent to provide a medical opinion based solely upon medical causation, as opposed to observed continuity-of-symptomatology, absent a showing of medical training, credentials, or expertise.  38 C.F.R. § 3.159(a)(2).  The Veteran's lay opinion accordingly has no probative value.  

Finally, while the Veteran has claimed that his right shoulder condition is secondary to his right ankle disorder, the Veteran's right ankle disorder is not a service-connected disability.  Thus, service connection is not warranted for a right shoulder condition as secondary to a right ankle disorder.  Lathan, 7 Vet. App. at 365.

In light of the aforementioned, the Board concludes that service connection for a right shoulder injury, to include as secondary to a right ankle fracture must be denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for a fractured right ankle is denied.

Entitlement to service connection for a right shoulder injury is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


